Citation Nr: 1204795	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  08-06 869	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to service connection for a disorder manifested by hives.

3.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to March 1973. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  The matter was later transferred to the jurisdiction of the Indianapolis, Indiana, RO.

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that, although an appellant's claim identified as PTSD without more, cannot be a claim limited only to that diagnosis, but must be considered a claim for any mental disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court reasoned that an appellant does not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his mental condition, however described, causes.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

Here, claims of service connection for depression and PTSD have been made.  Because the Board must consider any psychiatric disability, Clemons, supra, the Board has characterized the issue as any acquired psychiatric disability, including PTSD and depression.  

(The decision below addresses the claim of service connection for a disorder manifested by hives.  The claims for service connection for an acquired psychiatric disorder and headaches are addressed in the remand that follows the decision below.)

FINDING OF FACT

The Veteran does not have a disorder manifested by hives that is attributable to active military service.  


CONCLUSION OF LAW

The Veteran does not have a disorder manifested by hives that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107.  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the Veteran to provide any evidence in the Veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1)).

The Board finds that all notification action needed to make a decision has been accomplished regarding this claim.  Through an August 2006 notice letter, the Veteran was notified of the information and evidence needed to substantiate his claim, as well as the general criteria for assigning disability ratings and effective dates in correspondence.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).   

The Board also finds that the identified notice letter satisfies the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In that letter, the Veteran was notified that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letter asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his claimed disability.  Consequently, a remand of this issue for further notification of how to substantiate the claim is not necessary. 

There is no indication that any additional action is needed to comply with the duty to assist in connection with this issue.  The Veteran's service treatment and personnel records have been obtained and associated with the claims file, as have all identified and available post-service treatment records.  

In disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006),

The Board notes that an etiological opinion has not been obtained for the Veteran's claim.  However, there is no current diagnosis of a disability manifested by hives, or probative evidence of persistent or recurrent symptoms of such a disability following discharge from active service.  The Veteran has not alleged that he currently has a disability manifested by hives.  In light of the lack of competent evidence demonstrating a current disability, the Board is satisfied that the duties to notify and assist have been met.

Disability manifested by Hives

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not determined to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, medical or lay evidence of in-service incurrence or aggravation of a disease or injury, and medical evidence linking the current disability to that in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The Veteran asserts that he is entitled to service connection for a disorder manifested by hives, which was first noted during service.  Review of the Veteran's service treatment records does show that he was treated for "generalized urticaria" in July 1969.   A "[history] of idiopathic skin eruption [with] no underlying etiology" was noted in January 1973.  On separation examination in February 1973, the Veteran's skin was normal and there were no reports of hives or allergic reactions.  The Veteran denied a history of skin disorders or hives on his Report of Medical History.  

Post-service medical records show no evidence of treatment for hives or a disability manifested by hives; nor has the Veteran indicated that  he currently has a disability manifested by hives.  Instead, the Veteran seems to be seeking service connection for hives because they were observed during service.  However, Congress has specifically limited entitlement to service connection to instances where disease or injury has resulted in a disability.  See 38 U.S.C.A. § 1131.  In the absence of proof of a current disability, the claim of service connection for a disorder manifested by hives may not be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 


ORDER

Service connection for a disorder manifested by hives is denied.


REMAND

The Veteran has sought treatment for PTSD, which he attributes to military stressors.  A service connection claim pertaining to PTSD requires specific elements to be met, including corroboration of any in-service stressful event.  See 38 C.F.R. § 3.304(f).  Regulatory changes during the course of the Veteran's appeal have altered the manner of proof in such claims.  If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304 (f)(3).  

In this case, the stressors identified by the Veteran involve difficulty adjusting to military life; specifically, being berated by a drill instructor during basic training, and being ostracized by fellow servicemembers.  The Veteran has not asserted that any stressful experiences were the result of enemy action.  Nevertheless, in light of the new regulations pertinent to the adjudication of service connection claims for PTSD, the Veteran should be sent a new VCAA letter informing him of the information and evidence necessary to substantiate a claim of service connection for PTSD.  Id.  

The Veteran received a VA PTSD examination in January 2007.  The examiner found that the Veteran did not meet the criteria for a diagnosis of PTSD as stated in the fourth edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), but did find that the Veteran had a depressive disorder and a personality disorder with narcissistic traits.  The examiner found that the Veteran's acquired psychiatric disorder was not the result of an in-service closed head injury, because "it is unlikely a head injury could make someone feel significant despair and not know how to fit in."  The examiner did not comment, however, on the Veteran's assertions that military life caused him to experience a depression so profound that he abused alcohol and attempted suicide while in active service.  Upon remand, the Veteran should be scheduled for a VA mental disorders examination to determine whether an acquired psychiatric disorder had its onset as a result of events in service.  The examination must attempt to determine the current diagnosis or diagnoses of his claimed acquired psychiatric disorder(s).  In addition to conducting a psychiatric examination, the designated examiner must provide a medical nexus opinion with respect to any identified acquired psychiatric disorder.  The opinion must address whether the Veteran has an acquired psychiatric disorder that is attributable to his active military service and provide a detailed explanation.

The Veteran is also claiming service connection for migraine headaches, which he attributes to a head injury he sustained during service.  Service treatment records reflect that the Veteran fell out of a top bunk in February 1971 and impacted the left side of his head, resulting in loss of consciousness for approximately 10 minutes.  As the possibility has been raised that the Veteran's headaches may be related to traumatic brain injury (TBI), further evaluation is needed to clearly ascertain the nature and etiology of his headache disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Finally, the Board notes that post-service treatment records from the Indianapolis VA Medical Center (VAMC) and the Bloomington (Indiana) VA Community Based Outpatient Clinic (CBOC) have been obtained.  The most recent records from these facilities are dated in April 2008.  It appears that the Veteran receives regular treatment from these facilities.  Thus, updated treatment records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Send a new VCAA notice letter to the Veteran and his representative.  The letter should notify the Veteran of the information and evidence necessary to substantiate a claim of service connection for PTSD, including the changes to the regulation regarding stressor verification.  The letter should also contain notice of the manner in which both disability ratings and effective dates are assigned for awards of disability benefits.  See Dingess/Hartman, 19 Vet. App. at 473.  The Veteran and his representative should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.

2.  Contact the Indianapolis VAMC and the Bloomington CBOC and request that all records of the Veteran's treatment at those facilities since April 2008 be provided for inclusion in the claims folder.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and why further attempts would be futile, and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.   After the aforementioned development has been completed, schedule the Veteran for a neurological disorders examination to determine the nature and etiology of his migraine headaches.  The claims folder must be made available to the examiner prior to the examination, and the examiner should acknowledge such review of the pertinent evidence in the examination report.  All indicated studies should be performed, and all manifestations of current disability should be described in detail.  

For any headache disorder found, the examiner should comment as to whether it is at least as likely as not (probability of 50 percent or greater) that any such disorder began in service, or is the result of disease or injury incurred or aggravated during active service, to include TBI as a result of the February 1971 incident, or any other incident in service.  The examiner should set forth the medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since his period of military service.

If the examiner determines that he/she cannot provide an opinion on the issue without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of any acquired psychiatric disability.  The examiner must thoroughly review the Veteran's claims file, to include a copy of this remand.  

Psychological testing must be conducted with a view toward determining whether the Veteran in fact meets the criteria for a diagnosis of PTSD.  A VA or VA-contracted psychiatrist or psychologist must review the Veteran's claims file and test results, examine the Veteran, and provide an opinion as to whether the Veteran has symptomatology that meets the diagnostic criteria for PTSD.  The examiner must identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressor(s).  In the report, the examiner must address the relationship between any diagnosed PTSD and whether the Veteran's identified stressor(s) are related to his fear of hostile military or terrorist activity; whether the identified stressor(s) are adequate to support a diagnosis of PTSD; and whether his symptoms are related to any identified and corroborated stressor that is not related to his fear of hostile military or terrorist activity.  A complete rationale must be provided for all opinions expressed.

In addition to an opinion regarding PTSD, the examiner must provide an opinion as to whether it is at least as likely as not that the Veteran has any other current acquired psychiatric disorder, such as depression, that is at least as likely as not related to his active military service.   All opinions must be set forth in detail and explained in the context of the record.  The examiner's attention is specifically called to the service treatment records reflecting an inability to adjust to military life, resulting in alcohol abuse and a January 1973 suicide attempt.  

If the examiner determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

5.  After the above has been completed, readjudicate the issues remaining on appeal, taking into consideration all evidence added to the file since the most recent VA adjudication.  If any issue continues to be denied, the Veteran and his representative must be provided a supplemental statement of the case.  The Veteran must be given opportunity to respond before the case is returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


